Gaynor, J.
There is here presented an abuse which has grown to be quite common, and imposes much drudgery upon trial judges. To the proposed case on appeal, which is comparatively short, eighty-eight amendments are proposed. They are all disallowed by the other side. A very slight appreciation of the duties of attorneys in the premises would make such an imposition on the court impossible.' It is the work of the attorneys, not of the court, to prepare cases on appeal. There is here no attempt to comply with rule 34, to reduce the evidence to narrative, and eliminate all verbiage and immaterial matter. The evidence necessary to a case on appeal should be put in narrative form, and the rulings excepted to should be formally stated, followed by a formal statement that the same was excepted to. Our educated profession does not wish to suffer the reproach of illiteracy which so many of our cases on appeal justify. It is the duty of trial judges to protect the Appellate Division from uncouth and cumbersome appeal records, and it is the duty of attorneys not to propose such cases for settlement.
Let this case go back to be prepared in due form; and in default thereof a motion will be entertained to' strike it out.
Ordered accordingly.